USCA4 Appeal: 21-4621      Doc: 22         Filed: 07/25/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4621


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KHALIL MORRISON, a/k/a Danny Rashee O’Connor, Jr.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00361-MOC-DCK-2)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: D. Baker McIntyre, III, Charlotte, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4621      Doc: 22         Filed: 07/25/2022      Pg: 2 of 4




        PER CURIAM:

               Khalil Morrison pled guilty, pursuant to a plea agreement, to conspiracy to commit

        bank fraud, in violation of 18 U.S.C. § 1349, and the district court sentenced him to 70

        months’ imprisonment, within his advisory Sentencing Guidelines range. On appeal,

        counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious grounds for appeal but questioning whether Morrison’s sentence

        is reasonable and whether trial counsel rendered ineffective assistance. Morrison was

        advised of his right to file a pro se supplemental brief, but he has not done so. The

        Government has declined to file a brief. We affirm.

               We review a criminal sentence for reasonableness “under a deferential abuse-of-

        discretion standard.” United States v. Williams, 5 F.4th 500, 505 (4th Cir.), cert. denied,

        142 S. Ct. 625 (2021). “We must first ensure that the district court committed no significant

        procedural error, such as improperly calculating the Guidelines range, selecting a sentence

        based on clearly erroneous facts, or failing to adequately explain the chosen sentence.” Id.

        (internal quotation marks omitted). “If the sentence is procedurally sound, we then

        consider the substantive reasonableness of the sentence, taking into account the totality of

        the circumstances.” United States v. McCain, 974 F.3d 506, 515 (4th Cir. 2020) (internal

        quotation marks omitted), cert. denied, 142 S. Ct. 122 (2021). “Any sentence that is within

        or below a properly calculated Guidelines range is presumptively [substantively]

        reasonable. Such a presumption can only be rebutted by showing that the sentence is

        unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United States v.

        Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation omitted).

                                                     2
USCA4 Appeal: 21-4621      Doc: 22         Filed: 07/25/2022     Pg: 3 of 4




               During the sentencing hearing, the district court accurately calculated Morrison’s

        Guidelines range, accorded Morrison an opportunity to allocute, addressed counsel’s

        arguments for a downward variance, considered the § 3553(a) factors, and adequately

        explained the chosen sentence. Accordingly, we conclude that Morrison’s sentence is

        procedurally reasonable. We further conclude that Morrison has failed to rebut the

        presumption that his within-Guidelines sentence is substantively reasonable.

               Counsel also questions whether trial counsel rendered ineffective assistance by

        withdrawing the objections to the Guidelines range at sentencing. We will decline to

        consider claims of ineffective assistance of counsel raised on direct appeal “[u]nless an

        attorney’s ineffectiveness conclusively appears on the face of the record.” United States v.

        Faulls, 821 F.3d 502, 507 (4th Cir. 2016); see United States v. Freeman, 24 F.4th 320, 331

        (4th Cir. 2022) (en banc) (same). Because Morrison fails to meet this high standard, his

        “claim should be raised, if at all, in a 28 U.S.C. § 2255 motion.” Faulls, 821 F.3d at 508.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Morrison, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Morrison requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Morrison.




                                                      3
USCA4 Appeal: 21-4621         Doc: 22    Filed: 07/25/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  4